     Case 3:20-cv-01532-GPC-MDD Document 14 Filed 09/23/20 PageID.483 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE ENRIQUE V. GREENBERG,                  Case No.: 20-cv-01532-GPC-MDD
                                      Debtor,       Bankruptcy No. 19-00878-MM11
12
13                                                  ORDER DENYING APPELLANT’S
                                                    MOTION TO STAY
14
15                                                  [ECF No. 3]
16
17     ENRIQUE V. GREENBERG,
18                                 Appellant,
19     v.
20     CHAMPION MORTGAGE COMPANY,
21                                  Appellee.
22
23
24
25
26
27
28
                                                1
                                                                         20-cv-01532-GPC-MDD
                                                                  Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 14 Filed 09/23/20 PageID.484 Page 2 of 10



 1           In this case, Appellant Enrique V. Greenberg (“Appellant”) appeals an order of the
 2    U.S. Bankruptcy Court dismissing his Chapter 11 bankruptcy case. ECF No. 1. On
 3    August 11, 2020, Appellant filed an Emergency Motion to Stay Dismissal of the Case,
 4    Reinstate the Case, and Reinstate the Automatic Stay Pending Appeal (“Motion”). ECF
 5    No. 3. On August 17, 2020, Appellee Champion Mortgage Company (“Appellee”) filed
 6    a response in opposition to the Motion.1 ECF No. 4. The Court finds this motion suitable
 7    for decision without oral argument pursuant to Civ. L.R. 7.1(d)(1).
 8           For the reasons below, the Court DENIES Appellant’s Motion.
 9    I. Background
10           The bankruptcy appeal in this case arises out of proceedings in the Chapter 11
11    bankruptcy case filed on February 20, 2020, Appellant’s fourth bankruptcy case in the
12    Southern District of California.2 ECF No. 4-9 at 5; Bk. No. 19-00878-MM11. Appellant
13    listed Appellee as the only secured creditor in the case. ECF No. 4-9 at 5. Appellee
14    holds a claim fully secured by Appellant’s property located in Temecula, California,
15    (“Property”), which is his principal residence. Id. The Property formerly belonged to
16    Appellant’s mother, Antonia Cortes (“Cortes”), who was the borrower and sole signer of
17    the adjustable rate note and deed of trust that granted Appellee its security interest in the
18    Property. Id. The note provided a reverse mortgage to Cortes and provided that “[a]ll
19    amounts advanced by Lender, plus interest, if not paid earlier, are due and payable on
20    January 17, 2087.” ECF No. 4-1 at 6. The note alternatively required immediate
21    payment in full upon the occurrence of a specified event, including if “A Borrower dies
22    and the Property is not the principal residence of at least one surviving Borrower.” ECF
23
24
25
      1
26      On September 10, 2020, Appellant attempted to file a reply beyond the deadline set by the Court, ECF
      No. 5, without seeking leave for an extension of time to reply. ECF No. 13. Accordingly, the Court
27    does not consider Appellant’s belated reply brief in deciding this motion.
      2
        Appellant has also previously filed for bankruptcy in the Central District of California. See Bk. No. 13-
28    29013-WJ13.
                                                           2
                                                                                           20-cv-01532-GPC-MDD
                                                                                    Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 14 Filed 09/23/20 PageID.485 Page 3 of 10



 1    No. 4-1 at 8. On December 29, 2010, Cortes passed away, leaving no other borrowers.
 2    ECF No. 4-9 at 5; ECF No. 4-1 at 11.
 3          Appellee filed a proof of claim in Appellant’s bankruptcy case, to which Appellant
 4    objected. ECF No. 4-9 at 5. The bankruptcy court overruled that objection, and
 5    Appellant appealed that decision to this Court. See Case No. 3:20-cv-506-GPC-MDD.
 6    Proceedings continued in the bankruptcy court. On April 28, 2020, Appellant filed his
 7    motion to approve the Fourth Amended Individual Chapter 11 Combined Plan of
 8    Reorganization and Disclosure Statement (“Plan”), to which Appellee objected. ECF No.
 9    4-3; ECF No. 4-9 at 6. The Plan did not provide for repayment of Appellee’s loan on the
10    effective date of the Plan, but rather repayment at a variable interest rate over the course
11    of 30 years. See ECF No. 4-3. On May 26, 2020, Appellee filed a motion to dismiss
12    Appellant’s bankruptcy case. ECF No. 4-8. On August 6, 2020, the bankruptcy court
13    granted Appellee’s motion to dismiss. Id. On August 7, 2020, Appellant appealed to this
14    Court. ECF No. 1.
15          On August 7, 2020, Appellant filed an emergency motion with the bankruptcy
16    court to (1) stay the order of dismissal in the case, (2) reinstate the case, and (3) reinstate
17    the automatic stay pending appeal. ECF No. 3, Ex. 1. The bankruptcy court denied
18    Appellant’s motion. Id., Ex. 2 at 39. On August 11, 2020, Appellant filed the instant
19    Motion with this Court. Id. In his Motion, Appellant seeks an order staying the dismissal
20    order in his underlying bankruptcy case, reinstating the bankruptcy case, and reinstating
21    the automatic stay pending appeal of his bankruptcy case, on the grounds that he has a
22    substantial case for relief on the merits and that absent a stay he would have little or no
23    time to protect his interest in the property by means of refinancing or selling to pay off
24    Appellee. Id. at 3–4.
25    II. Legal Standard
26          In determining whether to grant a stay pending appeal, a court must consider (1)
27    whether the movant has made a “strong showing that he is likely to succeed on the
28    merits;” (2) whether the movant will suffer irreparable injury absent a stay; (3) whether a
                                                     3
                                                                                   20-cv-01532-GPC-MDD
                                                                            Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 14 Filed 09/23/20 PageID.486 Page 4 of 10



 1    stay would result in substantial harm to non-moving parties; and (4) whether a stay is in
 2    the public interest. Nken v. Holder, 556 U.S. 418, 426 (2009); see also In re North Plaza,
 3    LLC, 395 B.R. 113, 119 (S.D. Cal. 2008). The Federal Rules of Bankruptcy Procedure
 4    provide that a movant must ordinarily first apply to the bankruptcy court for a stay
 5    pending appeal. Fed. R. Bankr. P. § 8007(a)(1)(A). When the bankruptcy court denies
 6    the motion, the appellate court typically reviews that denial for abuse of discretion. In re
 7    Wymer, 5 B.R. 802, 807 (B.A.P. 9th Cir. 1980).
 8    III. Discussion
 9          A. Likelihood of Success on the Merits
10          Appellant argues that he has made a substantial case for relief on the merits,
11    asserting that the bankruptcy court made several errors that merit reversal of its dismissal
12    of his bankruptcy case. ECF No. 3 at 4. Appellee argues that Appellant’s assertions of
13    error in the decision dismissing his bankruptcy case are unfounded and do not undermine
14    the multiple grounds for dismissal cited in the bankruptcy court’s order. ECF No. 4 at
15    10.
16          In order to succeed on his appeal of the dismissal of his bankruptcy case, Appellant
17    would need to show that the dismissal was based on an error of law or a clearly erroneous
18    factual determination. See In re Contractors Equip. Supply Co., 861 F.2d 241, 243 (9th
19    Cir. 1988). The bankruptcy court dismissed Appellant’s bankruptcy case on the grounds
20    that Appellant filed the bankruptcy case in bad faith, that the bankruptcy estate suffered
21    losses unlikely to be rehabilitated, and that dismissal was in the best interests of the
22    creditor. ECF No. 4-9 at 3, 7–10. Appellant argues this decision was erroneous because
23    the Plan did not involve an impermissible impairment or modification of Appellant’s
24    claim and thus should have been confirmed over Appellee’s objection. ECF No. 3 at 11.
25          A bankruptcy case can be dismissed if the debtor did not file the case in good faith
26    for a proper bankruptcy purpose. In re Marsch, 36 F.3d 825, 828 (9th Cir. 1994). The
27    fact that a debtor filed a bankruptcy case merely as a litigation tactic to stay other
28    proceeding can constitute cause for dismissal. Id. (citing In re Wally Findlay Galleries
                                                     4
                                                                                  20-cv-01532-GPC-MDD
                                                                           Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 14 Filed 09/23/20 PageID.487 Page 5 of 10



 1    (New York), Inc., 36 Bankr. 849, 851 (Bankr. S.D.N.Y. 1984)). “Dismissal for a lack of
 2    good faith in filing is a matter for the bankruptcy court’s discretion.” In re Stolrow’s,
 3    Inc., 84 B.R. 167, 170 (B.A.P. 9th Cir. 1988). “[T]he question of good faith is factual
 4    and [the appellate court] review[s] for clear error.” In re Marshall, 721 F.3d 1032, 1046
 5    (9th Cir. 2013) (quoting id.) (internal quotation marks omitted).
 6           The Bankruptcy Appellate Panel of the Ninth Circuit in In re Stolrow’s laid out
 7    several factors to consider when determining if a debtor filed the bankruptcy case in bad
 8    faith. “[T]he factors which are usually present in cases not filed in good faith and which
 9    may be considered in a motion to dismiss for cause” include:
10           (1) The debtor has only one asset.
             (2) The secured creditors’ lien encumbers that asset.
11
             (3) There are generally no employees except for the principals.
12           (4) There is little or no cash flow, and no available sources of income to sustain a
             plan of reorganization or to make adequate protection payments.
13
             (5) There are few, if any, unsecured creditors whose claims are relatively small.
14           (6) There are allegations of wrongdoing by the debtor or its principals.
             (7) The debtor is afflicted with the “new debtor syndrome” in which a one-asset
15
             equity has been created or revitalized on the eve of foreclosure to isolate the
16           insolvent property and its creditors.
             (8) Bankruptcy offers the only possibility of forestalling loss of the property.
17
18           In re Stolrow’s, Inc., 84 B.R. at 171. In dismissing Appellant’s case, the
19    bankruptcy court found that Appellant’s main asset was the Property, which is
20    encumbered by Appellee’s lien. ECF No. 4-9 at 9. The bankruptcy court also found that
21    Appellant lacked available sources of income to sustain a confirmable plan of
22    reorganization, which would necessarily entail paying Appellee in full, and that
23    bankruptcy would be the only possibility to stop foreclosure of the property. Id. The
24    court also noted that the present case was Appellant’s fifth unsuccessful bankruptcy
25    filing. Id.
26           Appellant does not challenge most of these findings in his Motion. Instead,
27    Appellant’s arguments on appeal mainly challenge the bankruptcy court’s findings that
28    Appellant’s plan could not be confirmed and that any plan would require payment of the
                                                    5
                                                                                 20-cv-01532-GPC-MDD
                                                                          Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 14 Filed 09/23/20 PageID.488 Page 6 of 10



 1    debt in full plus interest to Appellee, which underlie the bankruptcy court’s analysis of
 2    the grounds for dismissal. ECF No. 3 at 5. A plan can only be confirmed without
 3    creditor consent if it does not impair the creditor’s rights. 11 U.S.C. 1126(a), (f). “For a
 4    debtor to render . . . a creditor [otherwise entitled to accelerated payment] ‘unimpaired’
 5    and unable to object to the debtor’s plan, the debtor must cure the default but may not
 6    ‘otherwise alter the legal, equitable, or contractual rights’ of the creditor.” In re New
 7    Invs., Inc., 840 F.3d 1137, 1142 (9th Cir. 2016) (citations omitted). Further, 11 U.S.C. §
 8    1123(b)(5) provides that a Chapter 11 plan may not modify “a claim secured only by a
 9    security interest in real property that is the debtor’s principal residence.” 11 U.S.C. §
10    1123(b)(5).
11          Here, Appellant cannot fulfill the obligations of the underlying loan agreement
12    absent payment in full by the Plan’s effective date because the event triggering the
13    immediate payment provision—Cortes’s death—is irreversible. 11 U.S.C. § 1123(d).
14    “Reinstatement” of the January 17, 2087 maturity date would impair Appellee’s rights
15    because the loan agreement provided that Appellee had an immediate right to repayment
16    upon Cortes’s death—her death being “the time originally contemplated by the parties to
17    the contract” for payment of the debt. ECF No. 4-1 at 4; In re Seidel, 752 F.2d 1382,
18    1384 (9th Cir. 1985). The Plan’s extended payment schedule thus would be an
19    impermissible modification rather than a cure. The cases cited by Appellant do not
20    support his argument. Several involve bankruptcy cases brought under Chapter 13 rather
21    than Chapter 11. E.g., In re Nelson, 59 B.R. 417, 420 (B.A.P. 9th Cir. 1985); In re Keita,
22    No. 12-19970-PM, 2013 WL 1788033 (Bankr. D. Md. Apr. 26, 2013). Chapter 13 plans,
23    unlike Chapter 11 plans, may modify a loan secured by the debtor’s principal residence
24    by extending the repayment schedule. In re Crump, 529 B.R. 106, 112 (Bankr. D.S.C.
25    2015); 11 U.S.C. § 1322(c)(2). Other cases cited by Appellant, though brought under
26    Chapter 11, do not involve reverse mortgages, a loan arrangement in which the creditor
27    expects to be paid in full upon the death of the borrower. E.g., Matter of Madison Hotel
28    Assocs., 749 F.2d 410, 418 (7th Cir. 1984); In re Hewitt, 16 B.R. 973 (Bankr. D. Alaska
                                                    6
                                                                                 20-cv-01532-GPC-MDD
                                                                          Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 14 Filed 09/23/20 PageID.489 Page 7 of 10



 1    1982); In re Lennington, 288 B.R. 802, 806 (Bankr. C.D. Ill. 2003); In re LaPorta, 578
 2    B.R. 792, 793 (Bankr. N.D. Ill. 2017). In those cases, the courts found that the creditors’
 3    rights would not be impaired because the plans of reorganization would essentially
 4    restore the creditors to the position they were in prior to the debtors’ default, primarily by
 5    paying back past due amounts and interest. See In re Hewitt, 16 B.R. at 977. But in the
 6    case of a reverse mortgage like the one at issue, there is no curable default once the
 7    borrower dies absent a plan that provides for immediate payment. A non-borrower’s
 8    resumption of loan payments is not a substitute for the creditor’s right to receive payment
 9    upon the death of the borrower. The Plan does not intend to clear away a temporary
10    crisis caused by a debtor’s default, see id., but would allow Appellant to entirely
11    eliminate the provision requiring payment in full upon Cortes’s death. Appellant’s
12    proposed treatment would therefore likely modify Appellee’s rights under the loan
13    agreement and the Plan would not be confirmable over Appellee’s objection. Appellant
14    has thus failed to show that he has a substantial probability of success in demonstrating
15    that the bankruptcy court’s finding of bad faith was an abuse of discretion.
16          The bankruptcy court also found cause to dismiss Appellant’s case on the grounds
17    that there has been a “substantial or continuing loss to or diminution of the estate and [an]
18    absence of a reasonable likelihood of rehabilitation.” 11 U.S.C. § 1112(b)(4)(A); ECF
19    No. 4-9 at 9–10. The bankruptcy court found the estate was suffering continuing losses
20    because Appellant has not been making payments to Appellee. ECF No. 4-9 at 9. The
21    court further found that Appellant had not formulated a confirmable plan, and had not
22    shown a willingness to formulate a confirmable plan. Id. at 9–10. These two findings
23    show that the bankruptcy estate is experiencing losses and that Appellant has “nothing to
24    reorganize” as he has not expressed a willingness or ability to pay Appellee in full
25    through his reorganization. See In re USA Commercial Mortg. Co., 452 F. App’x 715,
26    724 (9th Cir. 2011); In re Bay Area Material Handling, Inc., 76 F.3d 384 (9th Cir. 1996).
27    The Court thus finds Appellant has not put forth a substantial case for demonstrating that
28    the bankruptcy court abused its discretion in finding this basis to dismiss.
                                                    7
                                                                                  20-cv-01532-GPC-MDD
                                                                           Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 14 Filed 09/23/20 PageID.490 Page 8 of 10



 1          Lastly, the bankruptcy court properly considered the interests of the creditors in
 2    determining whether dismissal was appropriate. ECF No. 4-9 at 10; In re Sullivan, 522
 3    B.R. 604, 612 (9th Cir. BAP 2014). Appellee argued that dismissal was in its best
 4    interests because the bankruptcy was largely a two-party dispute and Appellant had no
 5    other creditors. ECF No. 4-4 at 10. Appellant has not put forth any argument to refute
 6    these contentions, but merely argues that Appellee would not be harmed by reinstatement
 7    of the case. However, Appellee does continue to be harmed by its inability to pursue
 8    state court remedies to collect on the note. See ECF No. 4-9 at 10. As such, the Court
 9    cannot find the bankruptcy abused its discretion in determining that dismissal was
10    appropriate.
11          The Court finds that Appellant has not shown a likelihood of success on the merits
12    of his appeal.
13          B. Irreparable Injury
14          Appellant argues that he is at risk of irreparable harm in the absence of a stay
15    because he would have “little to no time to protect [his] interest in the real property by
16    means of refinancing or selling to pay off the creditor.” ECF No. 3 at 4. Appellee argues
17    that Appellant has had more than a year and a half to seek refinancing of his property and
18    pay Appellee in full. ECF No. 4 at 15.
19          The movant must establish that irreparable harm is likely absent a stay. Alliance
20    for the Rockies, 622 F.3d at 1049. In considering Appellant’s motion to stay, the
21    bankruptcy court noted that although the possibility that Appellant may lose his home
22    would be a serious injury, Appellant was seeking refinancing and thus has other options
23    to save his home. ECF No. 3, Ex. 2. The Court recognizes that the prospect of losing
24    one’s home would be irreparable injury. But Appellant has not demonstrated that he is at
25    imminent risk of losing his home, given his ability to seek refinancing, and instead only
26    raises concerns about a potential refinancing delay. ECF No. 3 at 3. The possibility of
27    irreparable harm here thus does not outweigh the Court’s finding that Appellant has
28    presented little likelihood of success on the merits of his appeal.
                                                    8
                                                                                   20-cv-01532-GPC-MDD
                                                                            Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 14 Filed 09/23/20 PageID.491 Page 9 of 10



 1          C. Harm to Non-Moving Party and Public Interest
 2          Appellant argues that Appellee will not be harmed if the dismissal is stayed
 3    pending appeal because there is equity in the property and there are no missed monthly
 4    payments. ECF No. 3 at 3. Appellee asserts it will be substantially harmed because
 5    Appellant continues to engage in bad-faith litigation across multiple cases, running up
 6    costs and fees, and because the value and related equity of the property may decline.
 7    ECF No. 4 at 15–16. Appellant further asserts that the public interest would be served by
 8    a stay because public policy favors home ownership and protecting homeowner equity.
 9    ECF No. 3 at 3. Appellee argues that the public interest favors preventing Appellant
10    from continuing to use the bankruptcy courts for an improper purpose. ECF No. 4 at 16.
11          Appellant has the burden of showing that the balance of equities, considering both
12    the interests of the opposing party and the public, tips in his favor. See Nken, 556 U.S. at
13    434. The Court recognizes that litigation related to the Property and loan has been
14    ongoing for years, and that the bankruptcy court has found that Appellant has no valid
15    bankruptcy purpose. ECF No. 4-9 at 10. The borrower on the note, Cortes, passed away
16    nearly ten years ago, and Appellee and its predecessors-in-interest have thus far been
17    unable to collect the full amount due as a result of the ongoing bankruptcy cases. The
18    Court therefore agrees with the bankruptcy court, which found that the equities weigh in
19    favor of denying a stay. ECF No. 3 at 39.
20          Thus, the Court finds that a stay would both harm Appellee and be contrary to the
21    public interest.
22    IV. Conclusion
23          Accordingly, the Court cannot find that the bankruptcy court abused its discretion
24    in denying Appellant’s motion for an emergency stay of his bankruptcy dismissal. The
25    Court likewise finds that, in view of the factors outlined above, a stay is not warranted.
26    The Court therefore DENIES Appellant’s Motion.
27    \\\
28    \\\
                                                    9
                                                                                 20-cv-01532-GPC-MDD
                                                                          Bankruptcy No. 19-00878-MM11
     Case 3:20-cv-01532-GPC-MDD Document 14 Filed 09/23/20 PageID.492 Page 10 of 10



 1          IT IS SO ORDERED.
 2     Dated: September 23, 2020
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              10
                                                                        20-cv-01532-GPC-MDD
                                                                 Bankruptcy No. 19-00878-MM11
